Exhibit 10.41
 
 
To:
Western Mesquite Mines, Inc.
2 Bloor Street West
Suite 2102
Box 110
Toronto, Ontario
Canada
M4 W 3E2
Attention: Treasurer


Western Goldfields, Inc.
2 Bloor Street West
Suite 2102
Box 110
Toronto, Ontario
Canada
M4 W 3E2
Attention: Chief Financial Officer


Western Goldfields (USA) Inc.
2 Bloor Street West
Suite 2102
Box 110
Toronto, Ontario
Canada
M4 W 3E2
Attention: Chief Financial Officer


18 December 2008
 
Amendment of Repayment Schedule and Longstop Date and approval of
new Development Plan
 
US$105,000,000 credit agreement originally dated 30 March 2007 (as amended and
restated by and amendment and restatement agreement dated 31 May 2007 and as
further amended on 29 June 2007, 16 July 2007, 14 August 2007, and 14 August
2008) between Western Mesquite Mines, Inc. as Borrower, Western Goldfields (USA)
Inc. (formerly known as Western Goldfields, Inc.) as Guarantor, Investec Bank
(UK) Limited as Agent, Mandated Lead Arranger and Security Trustee, Commonwealth
Bank of Australia as Lead Arranger, the Banks (as defined therein) and the
Hedging Banks (as defined therein) (the "Credit Agreement")
 
Page 1

--------------------------------------------------------------------------------


 
1
We refer to the Credit Agreement. Terms and expressions defined in the Credit
Agreement shall have the same meaning when used herein unless otherwise defined.

 
2
The Agent (acting on the instructions of the Majority Banks) hereby approves the
alterations to the Development Plan proposed by the Borrower reflecting:



(a)
an amended leach curve;

(b)
an updated mining schedule;

(c)
updated tax assumptions; and

(d)
updated operating cost figures,

 
in accordance with clause 11.1(c) of the Credit Agreement.


3
In addition, the Agent, the Banks and the Hedging Banks hereby propose that: (a)
the Repayment Schedule in Schedule 6 of the Credit Agreement be deleted and
replaced with the following:

 
Repayment Date
 
Repayment
Instalment
           
31 December 2008
    20.50 %
30 June 2009
    5.50 %
31 December 2009
    8.00 %
30 June 2010
    13.00 %
31 December 2010
    10.00 %
30 June 2011
    5.00 %
31 December 2011
    8.00 %
30 June 2012
    15.00 %
31 December 2012
    15.00 %
30 June 2013
    0.00 %
31 December 2013
    0.00 %
30 June 2014
    0.00 %
31 December 2014
    0.00 %

 
and (b) the definition of the Longstop Date shall be amended to "30th June 2009"
((a) and (b) for the purposes of this letter shall be "the Amendments").


4
The approval given in paragraph 2 above and the Amendments will not come into
effect until the Agent notifies the Borrower that it has received all of the
following documents in form and substance satisfactory to it (the "Effective
Date"):



(a)
board minutes of the Borrower, Western Goldfields (USA) Inc. and the Guarantor
approving and authorizing:

 
Page 2

--------------------------------------------------------------------------------


 
(i)
the proposed alterations to the Development Plan; and

(ii)
the Amendments; and

 
(b)
a report from the Independent Technical Consultant on the alterations to the
Development Plan.

 
5
By the acceptance of this letter you agree to the repetition of the
Repeating Representations by yourselves by reference to the facts and
circumstances existing on:

 
(a)
the date of this letter; and

 
(b)
the Effective Date.

 
6
Without prejudice to the rights of any Financing Party which have arisen on or
before the date of this letter or the Effective Date, by the acceptance of this
letter you confirm that, on and after the Effective Date:

 
(a)
the Credit Agreement as amended by this letter, and the other Financing
Documents, will remain in full force and effect; and



(b)
the Security Documents to which you are a party will continue to secure all
liabilities which are expressed to be secured by them.

 
7
This letter is hereby designated as a Financing Document.



8 
This letter shall be governed by and construed in accordance with English law.



9
The courts of England have exclusive jurisdiction to settle any dispute arising
out of or in connection with this letter (including a dispute regarding the
existence, validity or termination of this letter).



10
This letter may be signed in any number of counterparts, and this has the same
effect as if the signatures on the counterparts were on a single copy of this
letter.



Please indicate your acceptance of the terms and conditions of this letter by
countersigning the copy of this letter where indicated below.
 
Yours faithfully
 
 
 
/s/ Serena Smulansky
  /s/ George Rogers
Investec Bank (UK) Limited
 
Investec Bank (UK) Limited
(as Agent on behalf of the Banks and Hedging Banks)   
(as Agent on behalf of the Banks and Hedging Banks)
Serena Smulansky  
George Rogers
Authorised Signatory
 
Authorised Signatory

 
Accepted and agreed, on 18th December 2008
 
Page 3

--------------------------------------------------------------------------------


 
/s/ Raymond Threlkeld
 
Western Mesquite Mines, Inc.
     
/s/ Raymond Threlkeld
 
Western Goldfields Inc.
     
/s/ Raymond Threlkeld
 
Western Goldfields (USA) Inc.
 

 
Page 4

--------------------------------------------------------------------------------


 
WESTERN GOLDFIELDS INC.
 
UNANIMOUS WRITTEN CONSENT OF THE BOARD OF DIRECTORS
 
December 18, 2008
 
The undersigned, being all the directors of Western Goldfields Inc. (the
"Corporation"), by their signatures, hereby consent, pursuant to the Business
Corporations Act (Ontario), to the following resolutions (the "Resolutions"):
 
WHEREAS, Western Mesquite Mines, Inc., a Nevada corporation (the "Borrower"),
being a wholly-owned subsidiary of the Corporation, has prepared a revised
development plan (the "Revised Development Plan") for its operations at the
Mesquite gold mine located in Imperial County, California (the "Mesquite Mine")
as approved by the Board of Directors at its meeting held on October 6, 2008;
and


WHEREAS, pursuant to the US$105,000,000 credit agreement originally dated March
30, 2007 (as amended and restated by an amendment and restatement agreement
dated May 31, 2007 and as further amended on June 29, 2007, July 16, 2007,
August 14, 2007, and August 14, 2008) between Western Mesquite Mines, Inc. as
Borrower, Western Goldfields (USA) Inc. (formerly known as Western Goldfields,
Inc.) as Guarantor, Investec Bank (UK) Limited as Agent, Mandated Lead Arranger
and Security Trustee, Commonwealth Bank of Australia as Lead Arranger, the Banks
(as defined therein, the "Banks") and the Hedging Banks (as defined therein)
(the "Credit Agreement"), the Borrower is required to obtain the consent of the
Banks in order to make alterations to its development plan; and
 
WHEREAS, the Agent, the Banks and the Hedging Banks have, in connection with the
Revised Development Plan, proposed that the Repayment Schedule and Longstop Date
be amended pursuant to a proposed amendment to the Credit Agreement to be dated
on or around December 19, 2008 (the "Amendment"); and


WHEREAS, the Board of Directors of the Corporation (the "Board of Directors")
has determined that it is advisable and in the best interests of the Corporation
that the Borrower pursue the Revised Development Plan and in furtherance thereof
that the Corporation execute, deliver and perform the Amendment and consummate
the transactions contemplated thereunder.
 

--------------------------------------------------------------------------------


 
Approval of Revised Development Plan
 
NOW, THEREFORE, BE IT
 
RESOLVED, that the form, terms and provisions of the Revised Development Plan
(in a form substantially similar to that presented to the Board of Directors on
October 6, 2008), the transactions to be consummated by the Borrower as
contemplated thereby, the obligations of the Borrower pursuant thereto, all
agreements, instruments or certificates as shall be approved by the authorized
officer(s) of the Borrower in connection with the Revised Development Plan from
time to time (with such approval conclusively evidenced by the execution and
delivery, or delivery, of such agreement, instrument or certificate), with such
changes therein as the officer(s) executing the same shall, by the execution and
delivery, or delivery, thereof, approve, all such further action and to prepare,
amend, revise, execute, deliver and file all such agreements, instruments,
documents and certificates and to incur and pay expenses in the name, and on
behalf, of the Borrower under its corporate seal or otherwise as they, or any
one of them, shall deem necessary, proper or advisable in order to perform or
otherwise carry out the terms and conditions of the Revised Development Plan and
effectuate the transactions contemplated therein be, and they hereby are, in all
respects, authorized, approved and adopted; and further
 
Approval of the Amendment
 
RESOLVED, that the form, terms and provisions of the Amendment (in a form
substantially similar to that presented to the Board of Directors on December
18, 2008), the transactions contemplated thereby, and the obligations pursuant
thereto be, and they hereby are, in all respects, authorized, approved and
adopted; and further
 
RESOLVED, that the President, Secretary, Chief Financial Officer and any other
officer of the Corporation be, and each of them hereby is, authorized and
directed on behalf of the Corporation and in its name to execute and deliver, or
cause to be executed and delivered, the Amendment and such other agreements,
instruments or certificates as such officer(s) shall approve in connection with
the Amendment from time to time (with such approval conclusively evidenced by
the execution and delivery, or delivery, of such agreement, instrument or
certificate), with such other changes therein as the officer(s) shall, by the
execution and delivery, or delivery, thereof, approve, and to take all such
other actions as such officer(s) deems necessary or desirable to perform or
otherwise carry out the terms and conditions of the Amendment and the
transactions contemplated therein; and further
 
2

--------------------------------------------------------------------------------


 
Enabling Resolutions; Ratification
 
RESOLVED, that the President, Secretary, Chief Financial Officer and any other
officer of the Corporation be, and each of them hereby is, authorized and
directed to take all such further action and to prepare, amend, revise, execute,
deliver and file all such agreements, instruments, documents and certificates,
and to incur and pay such expenses in the name, and on behalf, of the
Corporation under its corporate seal or otherwise as they, or any one of them,
shall deem necessary, proper or advisable in order to effectuate the
transactions contemplated by these resolutions, including any agreement executed
by the Corporation in connection with the Amendment, and otherwise to carry out
the intent and effectuate the purpose of each of the foregoing resolutions; and
finally


RESOLVED, that any action taken by any of the officers of the Corporation prior
to the adoption of these resolutions which is within the authority conferred by
the foregoing resolutions is hereby ratified, approved and adopted.
 
[Remainder of page intentionally left blank]
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this consent of the Board of
Directors as of the 18 day of December, 2008.
 

 
/s/ Randall Oliphant
 
Randall Oliphant
         
Vahan Kololian
         
Martyn Konig
         
Gerald Ruth
         
Raymond Threlkeld

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this consent of the Board of
Directors as of the 18 day of December, 2008.
 

 
  
 
Randall Oliphant
     
/s/ Vahan Kololian
 
Vahan Kololian
     
  
 
Martyn Konig
     
  
 
Gerald Ruth
     
  
 
Raymond Threlkeld

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this consent of the Board of
Directors as of the 18 day of December, 2008.
 

 
  
 
Randall Oliphant
     
  
 
Vahan Kololian
     
/s/ Martyn Konig
 
Martyn Konig
     
  
 
Gerald Ruth
     
/s/ Raymond Threlkeld
 
Raymond Threlkeld

 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this consent of the Board of
Directors as of the 18 day of December, 2008.
 

 
  
 
Randall Oliphant
     
  
 
Vahan Kololian
     
  
 
Martyn Konig
     
/s/ Gerald Ruth
 
Gerald Ruth
     
  
 
Raymond Threlkeld

 

--------------------------------------------------------------------------------


 
WESTERN GOLDFIELDS (USA) INC.
 
UNANIMOUS WRITTEN CONSENT OF THE BOARD OF DIRECTORS
 
December 18, 2008


The undersigned, being all the directors of Western Goldfields (USA) Inc. (the
"Corporation"), by their signatures, hereby consent to the following resolutions
(the "Resolutions"):
 
WHEREAS, Western Mesquite Mines, Inc., a Nevada corporation (the "Borrower"),
being a wholly-owned subsidiary of the Corporation, has prepared a revised
development plan (the "Revised Development Plan") for its operations at the
Mesquite gold mine located in Imperial County, California (the "Mesquite Mine")
as approved by the Board of Directors at its meeting held on October 6, 2008;
and


WHEREAS, pursuant to the US$105,000,000 credit agreement originally dated 30
March 2007 (as amended and restated by an amendment and restatement agreement
dated 31 May 2007 and as further amended on 29 June 2007, 16 July 2007, 14
August 2007, and 14 August 2008) between the Borrower, the Corporation as
Guarantor, Investec Bank (UK) Limited as Agent, Mandated Lead Arranger and
Security Trustee, Commonwealth Bank of Australia as Lead Arranger, the Banks (as
defined therein, the "Banks") and the Hedging Banks (as defined therein) (the
"Credit Agreement"), the Borrower is required to obtain the consent of the Banks
in order to make alterations to its development plan; and


WHEREAS, the Agent, the Banks and the Hedging Banks have, in connection with the
Revised Development Plan, proposed that the Repayment Schedule and Longstop Date
be amended pursuant to a proposed amendment to the Credit Agreement to be dated
on or around December 19, 2008 (the "Amendment"); and


WHEREAS, the Board of Directors has determined that it is advisable and in the
best interests of the Corporation that the Borrower pursue the Revised
Development Plan and in furtherance thereof that the Corporation execute,
deliver and perform the Amendment and consummate the transactions contemplated
thereunder;
 

--------------------------------------------------------------------------------


 
Approval of Revised Development Plan
 
NOW, THEREFORE, BE IT
 
RESOLVED, that the form, terms and provisions of the Revised Development Plan
(in a form substantially similar to that presented to the Board of Directors on
October 6, 2008), the transactions to be consummated by the Borrower as
contemplated thereby, the obligations of the Borrower pursuant thereto, all
agreements, instruments or certificates as shall be approved by the authorized
officer(s) of the Borrower in connection with the Revised Development Plan from
time to time (with such approval conclusively evidenced by the execution and
delivery, or delivery, of such agreement, instrument or certificate), with such
changes therein as the officer(s) executing the same shall, by the execution and
delivery, or delivery, thereof, approve, all such further action and to prepare,
amend, revise, execute, deliver and file all such agreements, instruments,
documents and certificates and to incur and pay expenses in the name, and on
behalf, of the Borrower under its corporate seal or otherwise as they, or any
one of them, shall deem necessary, proper or advisable in order to perform or
otherwise carry out the terms and conditions of the Revised Development Plan and
effectuate the transactions contemplated therein be, and they hereby are, in all
respects, authorized, approved and adopted; and further
 
Approval of the Amendment
 
RESOLVED, that the form, terms and provisions of the Amendment (in a form
substantially similar to that presented to the Board of Directors on December
18, 2008), the transactions contemplated thereby, and the obligations pursuant
thereto be, and they hereby are, in all respects, authorized, approved and
adopted; and further
 
RESOLVED, that the President, Secretary, Chief Financial Officer and any other
officer of the Corporation be, and each of them hereby is, authorized and
directed on behalf of the Corporation and in its name to execute and deliver, or
cause to be executed and delivered, the Amendment and such other agreements,
instruments or certificates as such officer(s) shall approve in connection with
the Amendment from time to time (with such approval conclusively evidenced by
the execution and delivery, or delivery, of such agreement, instrument or
certificate), with such other changes therein as the officer(s) shall, by the
execution and delivery, or delivery, thereof, approve, and to take all such
other actions as such officer(s) deems necessary or desirable to perform or
otherwise carry out the terms and conditions of the Amendment and the
transactions contemplated therein; and further
 
2

--------------------------------------------------------------------------------


 
Enabling Resolutions; Ratification
 
RESOLVED, that the President, Secretary, Chief Financial Officer and any other
officer of the Corporation be, and each of them hereby is, authorized and
directed to take all such further action and to prepare, amend, revise, execute,
deliver and file all such agreements, instruments, documents and certificates,
and to incur and pay such expenses in the name, and on behalf, of the
Corporation under its corporate seal or otherwise as they, or any one of them,
shall deem necessary, proper or advisable in order to effectuate the
transactions contemplated by these resolutions, including any agreement executed
by the Corporation in connection with the Amendment, and otherwise to carry out
the intent and effectuate the purpose of each of the foregoing resolutions; and
finally
 
RESOLVED, that any action taken by any of the officers of the Corporation prior
to the adoption of these resolutions which is within the authority conferred by
the foregoing resolutions is hereby ratified, approved and adopted.
 
[Remainder of page intentionally left blank]
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this consent of the Board of
Directors as of the eighteenth day of December, 2008.
 

  /s/ Brian Penny   Name: BRIAN PENNY         /s/ Arthur Chen   Name: ARTHUR
CHEN         /s/ Raymond Threlkeld   Name: RAYMOND THRELKELD

 


--------------------------------------------------------------------------------


 
WESTERN MESQUITE MINES, INC.,
 
UNANIMOUS WRITTEN CONSENT OF THE BOARD OF DIRECTORS
 
December 18, 2008


The undersigned, being all the directors of Western Mesquite Mines, Inc. (the
"Corporation"), by their signatures, hereby consent to the following resolutions
(the "Resolutions"):
 
WHEREAS, the Corporation has prepared a revised development plan (the "Revised
Development Plan") for its operations at the Mesquite gold mine located in
Imperial County, California (the "Mesquite Mine") as approved by the Board of
Directors at its meeting held on October 6, 2008; and


WHEREAS, pursuant to the US$105,000,000 credit agreement originally dated 30
March 2007 (as amended and restated by an amendment and restatement agreement
dated 31 May 2007 and as further amended on 29 June 2007, 16 July 2007, 14
August 2007, and 14 August 2008) between the Corporation as Borrower, Western
Goldfields (USA) Inc. (formerly known as Western Goldfields, Inc.) as Guarantor,
Investec Bank (UK) Limited as Agent, Mandated Lead Arranger and Security
Trustee, Commonwealth Bank of Australia as Lead Arranger, the Banks (as defined
therein, the "Banks") and the Hedging Banks (as defined therein) (the "Credit
Agreement"), the Corporation is required to obtain the consent of the Banks in
order to make alterations to its development plan; and


WHEREAS, the Agent, the Banks and the Hedging Banks have, in connection with the
Revised Development Plan, proposed that the Repayment Schedule and Longstop Date
be amended pursuant to a proposed amendment to the Credit Agreement to be dated
on or around December 19, 2008 (the "Amendment"); and


WHEREAS, the Board of Directors has determined that it is advisable and in the
best interests of the Corporation that the Corporation pursue the Revised
Development Plan and in furtherance thereof that the Corporation execute,
deliver and perform the Amendment and consummate the transactions contemplated
thereunder;
 

--------------------------------------------------------------------------------


 
Approval of Revised Development Plan
 
NOW, THEREFORE, BE IT
 
RESOLVED, that the form, terms and provisions of the Revised Development Plan
(in a form substantially similar to that presented to the Board of Directors on
October 6, 2008), the transactions to be consummated by the Corporation as
contemplated thereby, the obligations of the Corporation pursuant thereto, all
agreements, instruments or certificates as shall be approved by the authorized
officer(s) of the Corporation in connection with the Revised Development Plan
from time to time (with such approval conclusively evidenced by the execution
and delivery, or delivery, of such agreement, instrument or certificate), with
such changes therein as the officer(s) executing the same shall, by the
execution and delivery, or delivery, thereof, approve, all such further action
and to prepare, amend, revise, execute, deliver and file all such agreements,
instruments, documents and certificates and to incur and pay expenses in the
name, and on behalf, of the Corporation under its corporate seal or otherwise as
they, or any one of them, shall deem necessary, proper or advisable in order to
perform or otherwise carry out the terms and conditions of the Revised
Development Plan and effectuate the transactions contemplated therein be, and
they hereby are, in all respects, authorized, approved and adopted; and further
 
Approval of the Amendment
 
RESOLVED, that the form, terms and provisions of the Amendment (in a form
substantially similar to that presented to the Board of Directors on December
18, 2008), the transactions contemplated thereby, and the obligations pursuant
thereto be, and they hereby are, in all respects, authorized, approved and
adopted; and further
 
RESOLVED, that the President, Secretary, Chief Financial Officer and any other
officer of the Corporation be, and each of them hereby is, authorized and
directed on behalf of the Corporation and in its name to execute and deliver, or
cause to be executed and delivered, the Amendment and such other agreements,
instruments or certificates as such officer(s) shall approve in connection with
the Amendment from time to time (with such approval conclusively evidenced by
the execution and delivery, or delivery, of such agreement, instrument or
certificate), with such other changes therein as the officer(s) shall, by the
execution and delivery, or delivery, thereof, approve, and to take all such
other actions as such officer(s) deems necessary or desirable to perform or
otherwise carry out the terms and conditions of the Amendment and the
transactions contemplated therein; and further
 
2

--------------------------------------------------------------------------------


 
Enabling Resolutions; Ratification
 
RESOLVED, that the President, Secretary, Chief Financial Officer and any other
officer of the Corporation be, and each of them hereby is, authorized and
directed to take all such further action and to prepare, amend, revise, execute,
deliver and file all such agreements, instruments, documents and certificates,
and to incur and pay such expenses in the name, and on behalf, of the
Corporation under its corporate seal or otherwise as they, or any one of them,
shall deem necessary, proper or advisable in order to effectuate the
transactions contemplated by these resolutions, including any agreement executed
by the Corporation in connection with the Amendment, and otherwise to carry out
the intent and effectuate the purpose of each of the foregoing resolutions; and
finally


RESOLVED, that any action taken by any of the officers of the Corporation prior
to the adoption of these resolutions which is within the authority conferred by
the foregoing resolutions is hereby ratified, approved and adopted.
 
[Remainder of page intentionally left blank]
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the undersigned have executed this consent of the Board of
Directors as of the eighteenth day of December, 2008.
 

  /s/ Brian Penny   Name: BRIAN PENNY         /s/ Arthur Chen   Name: ARTHUR
CHEN         /s/ Raymond Threlkeld   Name: RAYMOND THRELKELD

 

--------------------------------------------------------------------------------

